 


 HR 4258 ENR: Reauthorizing Security for Supreme Court Justices Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 4258 
 
AN ACT 
To authorize the Marshal of the Supreme Court and the Supreme Court Police to protect the Justices, employees, and official guests of the Supreme Court outside of the Supreme Court grounds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reauthorizing Security for Supreme Court Justices Act of 2019.  2.Protection authority of Marshal of the Supreme Court and Supreme Court PoliceSection 6121 of title 40, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (2), in the matter preceding subparagraph (A), by striking any State and inserting any location; and  
(B)in paragraph (3)— (i)by striking violation of federal or state law and inserting violation of Federal or State law; and  
(ii)by striking regulation under federal or state law and inserting regulation under Federal or State law; and  (2)in subsection (b)— 
(A)by striking paragraph (2);  (B)by striking Additional requirements and all that follows through Duties under and inserting Authorization To carry firearms—Duties under; and  
(C)by striking any State and inserting any location.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 